Citation Nr: 0421989	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than March 16, 2000 
for the grant of a 70 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1975 to March 
1985.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February and June 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The February 2001 decision 
increased the rating for the veteran's schizophrenia from 50 
to 70 percent effective March 16, 2000.  And the June 2001 
rating decision denied an earlier effective date for this 
higher rating.  This appeal for an earlier effective date 
ensued.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.

In addition, in a March 2003 statement, the veteran appears 
to have raised a claim of entitlement to an earlier effective 
date for the grant of a total disability rating based on 
individual unemployability (TDIU).  This additional claim, 
however, is not currently before the Board.  
See 38 C.F.R. § 20.200 (2003).  So it is referred to the RO 
for appropriate development and consideration.

Note also that, when filing of his substantive appeal (VA 
Form 9) in June 2002, the veteran requested a hearing at the 
RO before a Veterans Law Judge (VLJ) of the Board, known as a 
Travel Board hearing.  But the veteran failed to report for 
his hearing, as scheduled.  There are no other hearing 
requests of record, and he has not justified his absence or 
requested to reschedule his hearing, so the Board deems his 
request for a hearing withdrawn.  See, e.g., 
38 C.F.R. § 20.704(d) (2003).




REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him and his representative of 
information required to substantiate his claim, a broader VA 
obligation to obtain relevant records and advise him of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
initially failed to provide an explanation of the type of 
information and evidence needed to establish entitlement to 
an increased rating for schizophrenia, which is no longer at 
issue since a higher rating was granted.  But more 
importantly, the RO also failed to provide an explanation of 
the type of information and evidence needed to establish 
entitlement to an earlier effective date, the issue currently 
on appeal.

When VA receives a notice of disagreement (NOD), which raises 
a new issue in response to notice of its decision on a claim 
for which VA already has given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
But where, as here, there was no initial VCAA complying 
notice (even on the preliminary issue of entitlement to an 
increased rating, as opposed to the proper effective date for 
it), a VCAA letter must be issued to correct this procedural 
due process problem before the Board can decide this case.  
See Huston v. Principi, 17 Vet. App. 195 (2003) 


(requiring VA to advise the veteran that evidence of an 
earlier filed claim is necessary to substantiate his claim 
for an earlier effective date).

Likewise, the RO failed to provide the veteran with an 
adequate explanation of the provisions of the VCAA insofar as 
his rights and responsibilities under this law and whose 
ultimate responsibility-his or VA's, it is in obtaining the 
supporting evidence.  And mere notification of the provisions 
of the VCAA, without a discussion of his rights and 
responsibilities, VA's responsibilities, and the necessary 
evidence to be obtained with regard to the specific issue 
before the Board is insufficient for purposes of compliance 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the veteran's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to an earlier effective date 
for the grant of a 70 percent rating for 
his schizophrenia, and the evidence, if 
any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning this claim.  See 38 C.F.R. 
§ 3.159(b).  See also Quartuccio, 
16 Vet. App. at 186-87.

As well, the VCAA notice must apprise the 
veteran of the other provisions of this 
law, including insofar as the need for 
evidence of an earlier filed claim to 
substantiate his claim for an earlier 
effective date.  And he must be given an 
opportunity to supply additional 
information, evidence, and/or argument 
in response and to identify additional 
evidence for VA to obtain regarding his 
claim.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Then readjudicate the veteran's claim 
for an earlier effective date for the 
grant of the 70 percent rating for his 
schizophrenia in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




